                   Case 2:20-cv-00148-RSM Document 27 Filed 09/29/20 Page 1 of 3




                                                                                 The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8
        BMO HARRIS BANK N.A., a national                                    NO. 2:20-CV-00148-RSM
 9
        banking association,
10                                                                          ORDER GRANTING PLAINTIFF
                                           Plaintiff,                       LEAVE TO FILE MOTION IN
11                                                                          EXCESS OF PAGE LIMITATION
                    vs.
12                                                                          Clerk’s Action Required
13      MILLER TRANSPORTATION LLC, a
        Washington limited liability company; and                           Note on Motion Calendar:
14      SKY BENSON, an individual resident and                              September 28, 2020
        citizen of California,
15
                                          Defendants.
16

17
                Plaintiff has requested leave to file its Motion for Default Judgment against Defendant
18
     Miller Transportation LLC in excess of six pages. Defendants have not appeared. Plaintiff advises
19
     that additional pages are necessary to sufficiently brief to this Court the relief Plaintiff seeks.
20

21   Accordingly, this Court finds good cause to grant Plaintiff leave to file its Motion in excess of the

22   six-page requirement.

23              IT IS HEREBY ORDERED that Plaintiff is granted leave to file its Motion for Default
24
     Judgment against Defendant Miller Transportation LLC in excess of six (6) pages up to ten (10)
25
     pages.
                                                                                         Betts
                                                                                         Patterson
      ORDER GRANTING PLAINTIFF LEAVE                                                     Mines
      TO FILE MOTION IN EXCESS OF PAGE                                    -1-            One Convention Place
                                                                                         Suite 1400
      LIMITATION - NO. 2:20-CV-00148-RSM                                                 701 Pike Street
                                                                                         Seattle, Washington 98101-3927
                                                                                         (206) 292-9988
     BMO C20-148 order grant mtn overlength brief/092920 1132/8576-0002
                   Case 2:20-cv-00148-RSM Document 27 Filed 09/29/20 Page 2 of 3




 1

 2              SO ORDERED this 29th day of September, 2020.

 3

 4

 5

 6
                                                                          RICARDO S. MARTINEZ
 7                                                                        CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                          Betts
                                                                                          Patterson
      ORDER GRANTING PLAINTIFF LEAVE                                                      Mines
      TO FILE MOTION IN EXCESS OF PAGE                                      -2-           One Convention Place
                                                                                          Suite 1400
      LIMITATION - NO. 2:20-CV-00148-RSM                                                  701 Pike Street
                                                                                          Seattle, Washington 98101-3927
                                                                                          (206) 292-9988
     BMO C20-148 order grant mtn overlength brief/092920 1132/8576-0002
                    Case 2:20-cv-00148-RSM Document 27 Filed 09/29/20 Page 3 of 3




                                                      CERTIFICATE OF SERVICE
 1
                I, Cynthia H. Daniel, hereby certify that on September 29, 2020, I electronically filed the
 2
     following:
 3

 4                         [Proposed] Order Granting Plaintiff Leave to File Motion in Excess of Page
                            Limitation; and
 5
                           Certificate of Service.
 6
     with the Court using the CM/ECF system.
 7

 8
                DATED this 28th day of September 2020.
 9

10                                                                          BETTS, PATTERSON & MINES P.S.

11
                                                                            By /s Cynthia H. Daniel
12                                                                          Cynthia H. Daniel, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                                          Betts
                                                                                          Patterson
      ORDER GRANTING PLAINTIFF LEAVE                                                      Mines
      TO FILE MOTION IN EXCESS OF PAGE                                    -3-             One Convention Place
                                                                                          Suite 1400
      LIMITATION - NO. 2:20-CV-00148-RSM                                                  701 Pike Street
                                                                                          Seattle, Washington 98101-3927
                                                                                          (206) 292-9988
     BMO C20-148 order grant mtn overlength brief/092920 1132/8576-0002
